338 S.W.3d 398 (2011)
Malcolm A. WASHINGTON, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 72581.
Missouri Court of Appeals, Western District.
April 5, 2011.
Mark A. Grothoff, Assistant State Public Defender, Columbia, MO, for Appellant.
Chris Koster, Attorney General, Robert J. (Jeff) Bartholomew, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Division II: KAREN KING MITCHELL, Presiding Judge, and JOSEPH M. ELLIS and VICTOR C. HOWARD, Judges.

Order
PER CURIAM:
Malcolm Washington appeals the Circuit Court of Boone County, Missouri's denial of his motion for post-conviction relief pursuant to Rule 24.035. Washington claims that his plea counsel was ineffective for failing to call Washington to testify at an earlier hearing to suppress his statement *399 to the police. We affirm the judgment of the motion court. Rule 84.16(b).